WARREN, J.,
concurring in part and dissenting in part.
Although I concur in much of the majority’s opinion, I cannot join in its misreading of ORS 658.475 to deny plaintiffs a claim for damages. The majority effectively guts the statute by giving reforestation contractors a foolproof method for avoiding private actions for their violations of the Farm Labor Contractors Act. All a contractor now has to do is to suspend its violations before a private party actually files a lawsuit. The contractor will then be free, once the trial court dismisses the private action, to resume its violations until the next lawsuit threatens. It will never risk an injunction, and it will never have to pay damages for the harm that its violations have caused. That is not the protection that the legislature intended to give those who work for or otherwise deal with reforestation contractors.
*147ORS 658.417(4) requires defendant to provide workers’ compensation coverage for each individual who performs manual labor on its forestation or reforestation activities, without regard to defendant’s business form or to its contractual relationship to the workers. ORS 658.475 provides a private action to enforce that obligation by an injunction and an award of damages. The record is replete with evidence that both defendant and Summitt Enterprises, Inc., its predecessor,1 have conducted extensive reforestation work in Oregon while violating that requirement.2 Despite that evidence, which I summarize below, the majority holds that the fact that defendant was complying with the law at the moment that plaintiffs filed this case defeats their claim.
SAIF, the compensation carrier for Summitt Enterprises, audited its books for 1989 and 1990, assessed Sum-mitt Enterprises $275,000 for unpaid premiums and canceled its coverage. Summitt Enterprises paid the assessment. Its owners thereafter conducted their business through defendant, receiving workers’ compensation coverage from WAUSAU through the assigned risk pool. In 1992, WAUSAU determined that defendant’s books were not independently verifiable and auditable, assessed it $443,000 in unpaid premiums and canceled its coverage. Defendant disputed the assessment; the dispute was unresolved at the time of the trial court proceedings in this case.
After losing its WAUSAU coverage, defendant moved its headquarters to Hornbrook, California, just across the Oregon border from its previous location, and obtained California workers’ compensation coverage at a much lower rate than Oregon contractors paid. Although it continued to bid on and receive reforestation contracts in Oregon, it purported to perform them either through subcontractors who were licensed in Oregon or by using California workers at *148temporary workplaces in Oregon; such workers would not require Oregon coverage. ORS 656.126(2), (6).
In early 1993, the Workers’ Compensation Division investigated whether defendant was complying with the Oregon Workers’ Compensation Law. As part of its investigation, it interviewed the workers on one of defendant’s crews in Oregon and determined that they were Oregon subject workers. At the conclusion of the investigation, the Division issued an order finding defendant not to be in compliance from September 7, 1992, through May 24, 1993, and assessing the maximum $1,000 penalty. Although defendant initially disputed the assessment, it obtained Oregon coverage on October 17, 1993. At the same time, it entered into a stipulation with the Division, under which (1) the Division amended the order to find that defendant was not in compliance during the entire period that defendant was without Oregon coverage; (2) defendant permitted the order to be become final without seeking review; (3) defendant paid the $1,000 penalty; but (4) defendant formally denied that it was not in compliance.3
In short, the trier of fact could find that over the course of a few years defendant and its predecessor twice failed to pay large amounts of workers’ compensation premiums, that in order to avoid complying with the Oregon Workers’ Compensation Law defendant moved to another state while continuing to conduct business as usual in Oregon, that it attempted to hide its use of Oregon subject workers from the regulatory authorities and that it complied with the law only when those authorities forced it to do so. That evidence could lead the trier of fact to conclude that defendant had engaged in a pattern of violations and that there was a threat that its compliance at the time that this case was filed would cease once the pressure to comply diminished.
*149Despite these facts, the majority denies plaintiffs’ claim under ORS 658.475 for the workers’ compensation violations on the ground that, at the time of the original complaint, defendant was not “acting as a farm labor contractor in violation” of ORS 658.417(4). It treats the issue as whether ORS 658.475 “afford[s] a remedy for past violations,” 143 Or App at 144, stating that “[t]here is nothing in the record to suggest that defendant * * * was threatening to drop the Oregon coverage it had procured at the time the complaint was filed or thereafter.” Id. The majority fails to recognize that the evidence would permit the trier of fact to find that defendant was acting in violation at the time of the original complaint, even if at the moment it was temporarily in compliance.
In holding that defendant was not acting in violation of ORS 658.417(4), because it had come into compliance with the law less than a month before the plaintiff association filed the lawsuit, the majority ignores the normal meaning of the term “acting.” The term refers to a continuing process, not to a static moment in time. Thus, when we say that a person is “acting” in a play, we refer to a process that extends from the opening to the final curtains, including intermissions and scenes when the person’s character is not on stage. When we say that a person is “acting” in an office, we include the period when the person is sleeping or otherwise engaged in nonofficial activities. Similarly, when we say that a person is “playing” a game, we refer to a process that extends from the time that the game begins until it is over, including times out and other breaks in the action. Thus, “acting” in violation of the Act is a course of conduct that may continue despite a temporary respite. The very nature of an injunction recognizes that fact.
The essential purpose of an injunction is to prevent a threatened injury, “to stay the lawless hand before it strikes the blow.” Wiegand v. West, 73 Or 249, 254, 144 P 481 (1914). A court cannot enjoin conduct already committed, Garratt-Callahan Co. v. Yost, 242 Or 401, 402, 409 P2d 907 (1966), but must be able to act when the harm is only threatened. The provision in ORS 658.475 for an injunction makes sense, thus, only if “acting * * * in violation” describes a process, *150thereby allowing a court to enjoin a person who is temporarily complying with the law, if there is a threat of future violations. Although the statute appears to make proof of past violations an essential part of proving threatened harm, it does not condition an injunction on proof of violations at the precise time that the court enters the injunction.4 The majority’s holding that there was no equitable jurisdiction because defendant was in compliance at the time of the original complaint thus ignores both that “acting” is a process and that the purpose of an injunction is to prevent future harm.
The majority also argues that ORS 658.475 is solely a creature of the legislature and that any reliance on general equitable principles in construing the statute is misplaced. 143 Or App at 145. It ignores the fact that an “injunction” is not a new concept that the legislature created out of thin air for the purposes of this statute; rather, it is a well-known equitable remedy with centuries of learning behind it.5 Under the relevant Supreme Court precedent, the legislature, in authorizing an injunction, both invoked the jurisdiction of a court of equity and adopted the normal criteria for that remedy, except to the extent that the statute clearly modified them. To the extent that it did not modify the normal criteria, they apply to actions under ORS 658.475.6
In State (PUC) v. O.K. Transfer Co., 215 Or 8, 330 P2d 510 (1958), the issue was whether the Public Utilities Commissioner was entitled to an injunction under former ORS 767.465(1), repealed by Or Laws 1971, ch 655, § 250, which authorized the Commissioner to seek an injunction *151against a person who “is engaged or about to engage” in acts that would violate certain statutes. 215 Or at 13-14. The defendant argued that the Commissioner was not entitled to an injunction because he had failed to show irreparable harm or the absence of an adequate remedy at law. Those are normal criteria for an injunction. The court disagreed, because the statute expressly authorized injunctive relief based on the showing that the Commissioner did make. 215 Or at 14-15. In its discussion, the court assumed that the normal equitable limits on issuing an injunction would apply in the absence of the statutory modifications. 215 Or at 15-18.7
The majority is thus wrong in holding that the complaint was insufficient to invoke the court’s equitable jurisdiction to issue an injunction under ORS 658.475. I agree, however, that by the time the court granted defendant’s motion for summary judgment there was no longer any basis for finding that defendants were acting in violation of the Act. By then defendant had complied with the Oregon workers’ compensation law for the major portion of a year, and there was no evidence that it was still threatening to drop that coverage.8
The loss of a basis for an injunction does not mean, however, that plaintiffs had also lost their claim for damages. The statute provides that
“[i]n addition, the amount of damages recoverable from a person acting as a farm labor contractor with regard to the forestation or reforestation of lands who violates * * * ORS *152658.417 * * * (4) * * * is actual damages or $500, whichever amount is greater.”
That provision does not create a right to damages. Rather, it assumes the existence of the right and states the amount of damages that the plaintiff may recover. It thus recognizes an equity court’s authority, once it has acquired jurisdiction, to award damages, even if equitable relief turns out not to be appropriate.
Courts of equity have long had the power to award damages when a plaintiff is unable to obtain an injunction. Once equity obtains jurisdiction, it will retain it to grant full relief, including relief that would otherwise be obtainable in a court of law. Rexnord Inc. v. Ferris, 55 Or App 127, 134, 637 P2d 619 (1981), rev’d on other grounds 294 Or 392, 657 P2d 673 (1983); Papadopoulos v. Bd. of Higher Ed., 14 Or App 130, 178 n 12, 511 P2d 854, rev den (1973), cert den 417 US 919 (1974). Thus an equity court may award damages for interference with an exclusive franchise even after the legislature repeals the statute making the franchise exclusive and thereby removes the basis for an injunction. Fisk v. Leith, 137 Or 459, 464, 467, 299 P 1013, 3 P2d 535 (1931). In the same way, an equity court may award damages for a public nuisance even after the defendant removes the nuisance, thus making an injunction inappropriate. Bernard v. Willamette Box & Lumber Co., 64 Or 223, 233, 129 P 1039 (1913). The cases seem to require no more than a possible basis for an injunction at the time that the plaintiff filed the suit.
After authorizing an injunction in its first part, ORS 658.475 provides, in addition, that “the amount of damages recoverable from a person acting as a [reforestation contractor] is actual damages or $500, whichever amount is greater.” That provision does not purport to create a right to damages; rather, it declares what those damages shall be. It thus treats damages as an incident of equitable relief, which includes the potential for damages even when the plaintiff fails to obtain the equitable relief that it originally sought. The text of the statute, thus, is inconsistent with treating damages as contingent on actually receiving that relief.9
*153Because the facts could have justified the issuance of an injunction when the complaint was.filed, the complaint invoked the court’s equitable jurisdiction. Because ORS 658.475 expressly contemplates that plaintiffs may recover damages in the same circumstances that they could do so in any other proceeding for an injunction, plaintiffs are entitled to proceed with their claim for damages. The majority errs in affirming the dismissal of this part of plaintiffs claim.
Riggs, Leeson and Armstrong, JJ., join in this dissent.

 Defendant and Summitt Enterprises are owned by the same people; Summitt Enterprises became inactive in the reforestation business at the same time that defendant became active.


 Because workers’ compensation coverage is one of the largest expenses for reforestation contractors, defendant’s failure to comply forced those contractors who did obtain Oregon coverage to carry an extra burden from which defendant was free.


 There is also evidence that defendant listed Oregon residents under California addresses in order to avoid paying Oregon compensation premiums for them. A worker’s residence is one of the factors used to determine whether the worker is an Oregon subject worker. Northwest Greentree, Inc. v. Cervantes-Ochoa, 113 Or App 186, 189-90, 830 P2d 627 (1992).


 In this respect the statute sets forth criteria that are similar to those for enjoining a continuing trespass. Those criteria require both a previous trespass and the threat of repeated trespasses but do not require that the defendant be trespassing at any specific moment. See Seufert Bros. v. Hoptowit et al., 193 Or 317, 328, 237 P2d 949 (1951), cert den 343 US 926 (1952); Micelli v. Andrus, 61 Or 78, 89-90, 120 P 737 (1912).


 Indeed, the statute appears to adopt the equitable principles that directly apply to this case.


 Treating statutory injunctions as equitable proceedings, modified by the statutory requirements, is consistent with the rule that a court construes a statute in light of the existing law. See, e.g., Swarens v. Dept. of Rev., 320 Or 326, 333, 883 P2d 853 (1994) (legislature presumed to know of prior enactments); Simpson v. First Nat. Bank, 94 Or 147, 157-58, 165, 185 P 913 (1919) (construingNegotiable Instruments Act in light of the law merchant).


 The requirement in ORS 658.475 that the defendant be “acting * * * in violation” has essentially the same meaning as the requirement in O.K Transfer that the defendant be “engaged or about to engage” in the prohibited practice. “Acting,” that is, includes both being “engaged” in an activity (actually doing it) and being “about to engage” in the activity (on the threshold of doing it).


 Plaintiffs argue that defendant under reported the number of its workers and thus paid lower premiums than it should have paid. Whether or not plaintiffs are correct is irrelevant. Defendant’s compensation coverage, as a matter of law, ensures payment of all claims that its workers may have without regard to whether defendant properly reported them to its insurer or to the Bureau of Labor and Industries and without regard to whether defendant paid the correct premium. See ORS 656.419(1) (insurer’s guaranty contract is assumption of liability, without monetary limit, for all compensation that may become due to employer’s subject workers and their beneficiaries). Any failure to pay premiums for the correct number of workers is a matter between defendant and its carrier; it is not a violation of the obligation in ORS 658.417(4) to provide compensation coverage to all workers.


 ORS 658.475 recognizes a basis for damages that is distinct from both ORS 658.453(4), which gives a worker a direct claim against the farm labor contractor *153for damages that Eire the result of the violation of certain statutes, if the worker first files with the Bureau of Labor and Industries, and from ORS 658.415(8) through (12), which establish the procedures for making a claim against a farm labor contractor’s bond.